EXHIBIT 10.1

SECOND AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

OF

CB RICHARD ELLIS GROUP, INC.

Adopted by Board on April 1, 2004

Approved by Stockholders on April 21, 2004

Amended and Restated by Board on April 14, 2005

Amended and Restated by Board on February 21, 2008

Approved by Stockholders on June 2, 2008

Termination Date: March 31, 2014

1. PURPOSES.

(a) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.

(b) Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of Stock Awards
including, but not limited to: (i) Incentive Stock Options, (ii) Nonstatutory
Stock Options, (iii) Restricted Stock Bonuses, (iv) Restricted Stock Purchase
Rights, (v) Stock Appreciation Rights, (vi) Phantom Stock Units,
(vii) Restricted Stock Units, (viii) Performance Share Bonuses, and
(ix) Performance Share Units.

(c) General Purpose. The Company, by means of this new Plan, which is intended
to replace the Company’s 2001 Stock Incentive Plan (“Predecessor Plan”), seeks
to provide incentives for the group of persons eligible to receive Stock Awards
to exert maximum efforts for the success of the Company and its Affiliates.
Stock Awards granted under the Predecessor Plan shall continue to be governed by
the terms of the Predecessor Plan in effect on the date of grant of such award.

2. DEFINITIONS.

(a) “Administrator” means a committee of one or more members of the Board (or
other individuals who are not members of the Board to the extent allowed by law)
appointed by the Board in accordance with Section 3 of the Plan.

(b) “Affiliate” means generally with respect to the Company, any entity
directly, or indirectly through one or more intermediaries, controlling or
controlled by (but not under common control with) the Company. Solely with
respect to the granting of any Incentive Stock Options, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.

(c) “Beneficial Owner” means the definition given in Rule 13d-3 of the Exchange
Act.

(d) “Board” means the Board of Directors of the Company.

(e) “Change of Control” means the occurrence of any of the following events:

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons, as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act;



--------------------------------------------------------------------------------

(ii) A merger or consolidation involving the Company in which the voting
securities of the Company owned by the shareholders of the Company immediately
prior to such merger or consolidation do not represent, after conversion if
applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger or
consolidation; provided that any person who (1) was a beneficial owner (within
the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of the
voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner of more than 20% of the securities
of the Company immediately after such merger or consolidation, shall be excluded
from the list of “shareholders of the Company immediately prior to such merger
or consolidation” for purposes of the preceding calculation;

(iii) Any person or group is or becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company (including by way of merger, consolidation or otherwise) (for the
purposes of this clause (iii), a member of a group will not be considered to be
the Beneficial Owner of the securities owned by other members of the group);

(iv) During any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new Directors
whose election by such Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office, who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease, by reason of one or more contested elections for
Board membership, to constitute a majority of the Board then in office; or

(v) Approval by the shareholders of the Company of a complete dissolution or
liquidation of the Company.

In addition, if a Change in Control constitutes a payment event with respect to
any Stock Award which provides for the deferral of compensation and is subject
to Section 409A of the Code, the transaction or event described in subsection
(i), (ii), (iii) or (iv) with respect to such Stock Award must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to
the extent required by Section 409A.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Common Stock” means the Class A common shares of the Company.

(h) “Company” means CB Richard Ellis Group, Inc., a Delaware corporation.

(i) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are compensated by the Company solely for their services as
Directors.

(j) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Administrator or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by the Company or an Affiliate, including sick leave,
military leave or any other personal leave.

 

2



--------------------------------------------------------------------------------

(k) “Covered Employee” means any Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

(l) “Director” means a member of the Board of Directors of the Company.

(m) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code for all Incentive Stock Options. For all
other Stock Awards, “Disability” means physical or mental incapacitation such
that for a period of six (6) consecutive months or for an aggregate of nine
(9) months in any twenty-four (24) consecutive month period, a person is unable
to substantially perform his or her duties. Any question as to the existence of
that person’s physical or mental incapacitation as to which the person or
person’s representative and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the person
and the Company. If the person and the Company or an Affiliate cannot agree as
to a qualified independent physician, each shall appoint such a physician and
those two (2) physicians shall select a third (3rd) who shall make such
determination in writing. The determination of Disability made in writing to the
Company or an Affiliate and the person shall be final and conclusive for all
purposes of the Stock Awards.

(n) “Eligible Director” means any Director who: (i) is not employed by the
Company and (ii) does not receive a financial management fee from the Company
and is not employed by any entity that receives such a fee.

(o) “Employee” means any person employed by the Company or an Affiliate. Service
as a Director or compensation by the Company or an Affiliate solely for services
as a Director shall not be sufficient to constitute “employment” by the Company
or an Affiliate.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange (such as the
New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market) or national market system, its Fair Market Value shall be the closing
sales price for a share of Common Stock as quoted on such exchange or system for
such date, or, if there is no closing sales price for a share of Common Stock on
the date in question, the closing sales price for a share of Common stock on the
last preceding date for which such quotation exists, as reported in The Wall
Street Journal or such other source as the Board deems reliable;

(ii) If the Common Stock is not listed on an established stock exchange or
national market system , but the Common Stock is regularly quoted by a
recognized securities dealer, its Fair Market Value shall be the mean of the
high bid and low asked prices for such date or, if there are no high bid and low
asked prices for a share of Common Stock on such date, the high bid and low
asked prices for a share of Common Stock on the last preceding date for which
such information exists, as reported in The Wall Street Journal or such other
source as the Board deems reliable; or

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

(r) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(s) “Non-Employee Director” means a Director who is considered a “non-employee
director” for purposes of Rule 16b-3.

(t) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

3



--------------------------------------------------------------------------------

(u) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(v) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

(w) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

(x) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(y) “Outside Director” means a Director who is considered an “outside director”
for purposes of Section 162(m) of the Code.

(z) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(aa) “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

(bb) “Performance Criteria” shall mean the criteria (and adjustments) that the
Administrator selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:

(A) The Performance Criteria that shall be used to establish Performance Goals
are limited to the following: (i) annual revenue, (ii) earnings before interest,
taxes, depreciation and amortization, or EBITDA, (iii) earnings per share,
(iv) stock price, (v) operating cash flow, (vi) net income (before or after
taxes), (vii) profit margins, operating margins, gross margins or cash margins,
(vii) revenue growth, (ix) pre- or after-tax income (before or after allocations
of corporate overhead and bonuses), (x) return on equity, (xi) total shareholder
return, (xii) return on assets or net assets, (xiii) appreciation in and/or
maintenance of the price of the Company’s Common Stock, (xiv) market share,
(xv) gross profits, (xvi) economic value-added models or equivalent metrics,
(xvii) comparisons with various stock market indices, (xviii) reductions in
costs, (xix) cash flow or cash flow per share, (xx) return on capital (including
return on total capital or return on invested capital), (xxi) cash flow return
on investment, (xxii) improvement in or attainment of expense levels or working
capital levels, (xxiii) year-end cash, (xxiv) debt reductions, (xxv) shareholder
equity, (xxvi) regulatory or litigation achievements, (xxvii) and
implementation, completion or attainment of measurable objectives with respect
to business development, new products or services, budgets, regulatory or
business risks, acquisitions, divestitures or recruiting and maintaining
personnel, or (xxviii) any combination of the foregoing, any of which may be
measured either in absolute terms or as compared to any incremental increase or
decrease or as compared to results of a peer group or index. Such performance
goals also may be based solely by reference to the Company’s performance or the
performance of a subsidiary, division, business segment or business unit of the
Company, or based upon the relative performance of other companies or upon
comparisons of any of the indicators of performance relative to other companies.
Financial performance targets are approved by the Chief Executive Officer and
the Administrator at or near the beginning of each year.

(B) The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under

 

4



--------------------------------------------------------------------------------

United States generally accepted accounting principles (“GAAP”); (ix) items
attributable to any stock dividend, stock split, combination or exchange of
shares occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; or (xiv) items relating to any
other unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions. For all Stock Awards intended to qualify as
Performance-Based Compensation, such determinations shall be made within the
time prescribed by, and otherwise in compliance with, Section 162(m) of the Code

(cc) “Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria. Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of a division,
business unit, or an individual. The achievement of each Performance Goal shall
be determined in accordance with GAAP to the extent applicable.

(dd) “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, a Performance
Award; provided that no Performance Period shall be less than one year as
measured from the commencement of the period over which performance is
evaluated.

(ee) “Performance Share Bonus” means a grant of shares of the Company’s Common
Stock not requiring a Participant to pay any amount of monetary consideration,
and subject to the provisions of Subsection 8(f) of the Plan.

(ff) “Performance Share Unit” means the right to receive one (1) share of the
Company’s Common Stock at the time the Performance Share Unit vests, subject to
the provisions of Subsection 8(g).

(gg) “Phantom Stock Unit” means the right to receive the value of one (1) share
of the Company’s Common Stock, subject to the provisions of Subsection 8(d) of
the Plan.

(hh) “Plan” means this Second Amended and Restated 2004 Stock Incentive Plan of
CB Richard Ellis Group, Inc.

(ii) “Restricted Stock Bonus” means a grant of shares of the Company’s Common
Stock not requiring a Participant to pay any amount of monetary consideration,
and subject to the provisions of Subsection 8(a) of the Plan.

(jj) “Restricted Stock Purchase Right” means the right to acquire shares of the
Company’s Common Stock upon the payment of the agreed-upon monetary
consideration, subject to the provisions of Subsection 8(b) of the Plan.

(kk) “Restricted Stock Unit” means the right to receive one (1) share of the
Company’s Common Stock at the time the Restricted Stock Unit vests, subject to
the provisions of Subsection 8(e).

(ll) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule l6b-3, as in effect from time to time.

(mm) “Securities Act” means the Securities Act of 1933, as amended.

 

5



--------------------------------------------------------------------------------

(nn) “Stock Appreciation Right” means the right to receive an amount equal to
the Fair Market Value of one (1) share of the Company’s Common Stock on the day
the Stock Appreciation Right is redeemed, reduced by the deemed exercise price
or base price of such right, subject to the provisions of Subsection 8(c).

(oo) “Stock Award” means any Option award, Restricted Stock Bonus award,
Restricted Stock Purchase Right award, Stock Appreciation Right award, Phantom
Stock Unit award, Restricted Stock Unit award, Performance Share Bonus award,
Performance Share Unit award, or other stock-based award. These Awards may
include, but are not limited to those listed in Subsection 1(b).

(pp) “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

3. ADMINISTRATION.

(a) Administration of the Plan. The Plan shall be administered by a committee
(the “Administrator”) of Directors who are considered “independent” under the
rules of the New York Stock Exchange (“NYSE”), except the Board shall retain the
authority to terminate and amend the Plan and to administer the Plan with
respect to Directors who are not employees or consultants of the Company.

(b) Powers of Administrator. The Administrator shall have the power, subject to,
and within the limitations of, the express provisions of the Plan (including the
restrictions on amendment in Section 14):

(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Administrator, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

(iii) To amend a Stock Award as provided in Section 14 of the Plan.

(iv) Generally, to exercise such powers and to perform such acts as the
Administrator deems necessary, desirable, convenient or expedient to promote the
best interests of the Company which are not in conflict with the provisions of
the Plan.

(v) To adopt sub-plans and/or special provisions applicable to Stock Awards
regulated by the laws of a jurisdiction other than and outside of the United
States. Such sub-plans and/or special provisions may take precedence over other
provisions of the Plan, with the exception of Section 4 of the Plan, but unless
otherwise superseded by the terms of such sub-plans and/or special provisions,
the provisions of the Plan shall govern.

(c) Delegation to Committee.

(i) General. The Administrator may delegate administration of the Plan to any of
its members or to any other person or persons or committee of one or more
individuals selected by it, subject to the Delaware General Corporation Law
(“DGCL”) and the applicable rules and regulations of the Securities and Exchange
Commission (“SEC”) and the NYSE, and the term “Committee” shall apply to any
person or persons to whom such authority has been delegated. If administration
is delegated to a Committee or an individual, the Committee or individual shall
have, in connection with the administration of the Plan, the

 

6



--------------------------------------------------------------------------------

powers theretofore possessed by the Administrator, including the power to
delegate to a subcommittee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Administrator shall
thereafter be to the Committee or subcommittee, as applicable), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Administrator. The Administrator may
abolish the Committee at any time and revest in the Administrator the
administration of the Plan.

(ii) Section 16b-3 and Section 162(m) Compliance. At such time as the Common
Stock is publicly traded, in the discretion of the Administrator, a Committee
may consist solely of two or more Outside Directors, in accordance with
Section 162(m) of the Code, and/or solely of two or more Non-Employee Directors,
in accordance with Rule 16b-3. Within the scope of such authority, the
Administrator may, subject to the DGCL and the applicable rules and regulations
of the SEC and the NYSE, (1) delegate to a committee of one or more individuals
who are not Outside Directors the authority to grant Stock Awards to eligible
persons who are either (a) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Stock
Award or (b) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code and/or (2) delegate to a committee of one or more
individuals who are not Non-Employee Directors the authority to grant Stock
Awards to eligible persons who are either (a) not then subject to Section 16 of
the Exchange Act or (b) receiving a Stock Award as to which the Administrator or
Committee elects not to comply with Rule 16b-3 by having two or more
Non-Employee Directors grant such Stock Award.

(d) Effect of Administrator’s Decision. All determinations, interpretations and
constructions made by the Administrator or any Committee in good faith shall not
be subject to review by any person and shall be final, binding and conclusive on
all persons.

4. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. Subject to the provisions of Section 13 of the Plan relating
to adjustments upon changes in Common Stock, the maximum aggregate number of
shares of Common Stock that may be issued pursuant to Stock Awards shall not
exceed thirty million seven hundred eighty-five thousand two hundred eighteen
(30,785,218) shares. To the extent that a distribution pursuant to a Stock Award
is made in cash, the share reserve shall remain unaffected.

(b) Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason (i) expire or otherwise terminate, in whole or in part, without having
been exercised or redeemed in full, (ii) be reacquired by the Company prior to
vesting, or (iii) be repurchased at cost by the Company prior to vesting, the
shares of Common Stock not acquired under such Stock Award shall revert to and
again become available for issuance under the Plan. To the extent that a Stock
Appreciation Right or Phantom Stock Unit granted under the Plan is redeemed by
payment in cash rather than shares of Common Stock, the shares of Common Stock
subject to the redeemed portion of the Stock Appreciation Right shall revert to
and again become available for issuance under the Plan. In addition, the
following shares of Common Stock shall be added to the shares of Common Stock
authorized for issuance under paragraph (a) of this Section: (i) shares of
Common Stock tendered by the Participant or withheld by the Company in payment
of the exercise price of an Option, (ii) shares of Common Stock tendered by the
Participant or withheld by the Company to satisfy any tax withholding obligation
with respect to a Stock Award, (iii) shares of Common Stock repurchased by the
Company with Option proceeds, and (v) shares of Common Stock subject to a SAR
that are not issued in connection with the stock settlement of the SAR on
exercise thereof.

(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

5. ELIGIBILITY; PERFORMANCE-BASED COMPENSATION.

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.

 

7



--------------------------------------------------------------------------------

(b) Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.

(c) Section 162(m) Limitation. Subject to the provisions of Section 13 of the
Plan relating to adjustments upon changes in the shares of Common Stock, no
Participant shall be eligible to be granted Awards covering more than two
million (2,000,000) shares of Common Stock during any fiscal year of the
Company.

(d) Consultants.

(i) A Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, a Form S-8 Registration Statement under the Securities Act (“Form
S-8”) is not available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by the rules governing the use of Form
S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.

(ii) Form S-8 generally is available to consultants and advisors only if
(i) they are natural persons; (ii) they provide bona fide services to the
issuer, its parents, its majority owned subsidiaries; and (iii) the services are
not in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

(e) Performance-Based Compensation.

(i) Purpose. The Administrator, in its sole discretion, may determine whether a
Stock Award is to qualify as Performance-Based Compensation. If the
Administrator, in its sole discretion, decides to grant such a Stock Award to an
eligible Participant that is intended to qualify as Performance-Based
Compensation, then the provisions of this Article 5 shall control over any
contrary provision contained in the Plan. The Administrator may in its sole
discretion grant Stock Awards to other eligible Participants that are based on
Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 5 and that are not intended to qualify as
Performance-Based Compensation.

(ii) Applicability. The grant of a Stock Award to a Participant for a particular
Performance Period shall not require the grant of a Stock Award to such
Individual in any subsequent Performance Period and the grant of a Stock Award
to any one Participant shall not require the grant of a Stock Award to any other
Participant in such period or in any other period.

(iii) Types of Awards. Notwithstanding anything in the Plan to the contrary, the
Administrator may grant any Stock Award to a Participant intended to qualify as
Performance-Based Compensation, including, without limitation, Restricted Stock
the restrictions with respect to which lapse upon the attainment of specified
Performance Goals, and any performance or incentive Stock Awards described in
Article 8 that vest or become exercisable or payable upon the attainment of one
or more specified Performance Goals.

(iv) Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Stock Award granted under Articles 6 or 8 to one or more
Participants and which is intended to qualify as Performance-Based Compensation,
no later than 90 days following the commencement of any Performance Period or
any designated fiscal period or period of service (or such earlier time as may
be required under Section 162(m) of the Code), the Administrator shall, in
writing, (a) designate one or more Participants, (b) select the Performance
Criteria applicable to the Performance Period, (c) establish the Performance
Goals, and amounts of such Stock Awards, as applicable, which may be earned for
such Performance Period based on

 

8



--------------------------------------------------------------------------------

the Performance Criteria, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Stock Awards, as
applicable, to be earned by each Covered Employee for such Performance
Period. Following the completion of each Performance Period, the Administrator
shall certify in writing whether and the extent to which the applicable
Performance Goals have been achieved for such Performance Period. In determining
the amount earned under such Stock Awards, the Administrator shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the
Administrator may deem relevant to the assessment of individual or corporate
performance for the Performance Period.

(v) Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement and only to the extent otherwise permitted by
Section 162(m)(4)(C) of the Code, as to a Stock Award that is intended to
qualify as Performance-Based Compensation, the Participant must be employed by
the Company or a Subsidiary throughout the Performance Period. Furthermore, a
Participant shall be eligible to receive payment pursuant to such Stock Awards
for a Performance Period only if and to the extent the Performance Goals for
such period are achieved.

(vi) Additional Limitations. Notwithstanding any other provision of the Plan,
any Stock Award which is granted to a Participant and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the Award Agreement shall be deemed amended to
the extent necessary to conform to such requirements.

6. OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
the Administrator shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. The provisions of separate Options need not be identical, but each
Option shall include (through incorporation of provisions hereof by reference in
the Option or otherwise) the substance of each of the following provisions:

(a) Term. Subject to the provisions of Subsection 5(b) of the Plan regarding Ten
Percent Shareholders, no Option shall be exercisable after the expiration of
seven (7) years from the date it was granted.

(b) Exercise Price of an Incentive Stock Option. Subject to the provisions of
Subsection 5(b) of the Plan regarding Ten Percent Shareholders, the exercise
price of each Incentive Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted. Notwithstanding the foregoing, an Incentive Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

(c) Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

(d) Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or by check at the time the Option is exercised
or (ii) at the discretion of the Administrator at the time of the grant of the
Option (or subsequently in the case of a Nonstatutory Stock Option): (1) by
delivery to the Company of other Common Stock, (2) pursuant to a “same day sale”
program, (3) by withholding Common Stock otherwise issuable in connection with
the

 

9



--------------------------------------------------------------------------------

exercise of the option or (4) by some combination of the foregoing. Unless
otherwise specifically provided in the Option, the purchase price of Common
Stock acquired pursuant to an Option that is paid by delivery to the Company of
other Common Stock acquired, directly or indirectly from the Company, shall be
paid only by shares of the Common Stock of the Company that have been held for
such period of time as required to avoid a charge to earnings for financial
accounting purposes.

(e) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, subject to applicable
laws, the Optionholder may, by delivering written notice to the Company, in a
form satisfactory to the Company, designate a third party who, in the event of
the death of the Optionholder, shall thereafter be entitled to exercise the
Option.

(f) Transferability of a Nonstatutory Stock Option. If the Nonstatutory Stock
Option does not provide for transferability, then the Nonstatutory Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and except to family members or family trusts and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, if permitted by applicable laws of descent and
distribution, the Optionholder may, by delivering written notice to the Company,
in a form satisfactory to the Company, designate a third party who, in the event
of the death of the Optionholder, shall thereafter be entitled to exercise the
Option.

(g) Vesting Generally. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Administrator. The vesting provisions of individual Options may vary. Generally,
so long as the Optionholder remains in continuous service with the Company, an
Option shall vest and become exercisable with respect to 25% of the shares
subject to the Option on each anniversary of the date of grant over a four-year
period. The provisions of this Subsection 6(g) are subject to any Option
provisions governing the minimum number of shares of Common Stock as to which an
Option may be exercised.

(h) Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Optionholder’s Continuous Service
(or such longer or shorter period specified in the Option Agreement), or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified in the Option Agreement, the Option shall
terminate.

(i) Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act or other applicable securities law, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the Option Agreement or (ii) the expiration of a period of three
(3) months after the termination of the Optionholder’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements.

(j) Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement) or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.

 

10



--------------------------------------------------------------------------------

(k) Death of Optionholder. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the period (if any) specified in the Option Agreement after the
termination of the Optionholder’s Continuous Service for a reason other than
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder’s
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or subject to applicable laws, by a person designated to exercise
the Option upon the Optionholder’s death pursuant to Subsection 6(e) or 6(f) of
the Plan, but only within the period ending on the earlier of (l) the date
eighteen (18) months following the date of death (or such longer or shorter
period specified in the Option Agreement) or (2) the expiration of the term of
such Option as set forth in the Option Agreement. If, after death, the Option is
not exercised within the time specified herein, the Option shall terminate.

(l) Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Administrator
determines to be appropriate.

7. NON-DISCRETIONARY STOCK AWARDS FOR ELIGIBLE DIRECTORS.

In addition to any other Stock Awards that Eligible Directors may be granted on
a discretionary basis under the Plan, each Eligible Director of the Company
shall be automatically granted without the necessity of action by the Board or
Administrator, the following option grants and restricted stock bonuses, as
described in Subsections 7(a) and 7(b) below:

(a) Annual Stock Option Grant. An annual grant of stock options shall
automatically be made to each Eligible Director. The number of shares of Common
Stock covered by each stock option shall be equal to a dollar amount determined
by the Board no later than the end of the prior calendar year divided by the
Fair Market Value of the Company’s Common Stock on the date of grant, rounded to
the nearest whole number, provided that such dollar amount shall not be greater
than $100,000. The exercise price of each option shall be one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the option on the
date the option is granted. The maximum term of the options shall be seven
(7) years and the options shall vest and become exercisable at a rate of
one-twelfth (1/12th) of the grant per quarter over a period of three (3) years
of Continuous Service. In the event of involuntary termination (such as death,
Disability, or non-reelection), vested shares must be exercised within one
(1) year of termination, but no later than seven (7) years from the date of
grant. In the event of resignation or other voluntary termination, the options
must be exercised within three (3) months of termination. In the event of
removal, such Options shall lapse automatically. Except as otherwise expressly
described in this subsection, the terms are the same as those for the standard
form of Nonstatutory Stock Options in use by the Company at the time of grant.
This grant shall be pro-rated as provided in Subsection 7(c) below.

(b) Annual Restricted Stock Bonus. An annual grant of restricted stock shall
automatically be made in a dollar amount (the “Restricted Stock Dollar Amount”)
determined by the Board no later than the end of the prior calendar year and
equal to the number of shares (rounded to the nearest whole number) which
represents a Fair Market Value of such Restricted Stock Dollar Amount at the
time of the grant, provided that such Restricted Stock Dollar Amount shall not
be greater than $70,000. The restricted stock granted shall vest in full on the
third (3rd) anniversary of the date of the grant (the “Vesting Date”) provided
that the Eligible Director has served continuously since the grant. If an
Eligible Director leaves the Board of Directors as a result of the Eligible
Director’s death, Disability, retirement, or failure to be renominated or
reelected to the Board, any unvested restricted stock shall become vested
immediately prior to such departure in the amount of one-third (1/3) of the
total number of shares subject to the grant for each full year the Eligible
Director served on the Board of Directors after the date of grant. (For purposes
of this subsection, “retirement” is defined as resignation after an Eligible
Director reaches sixty-five 65 years of age.) This grant shall be pro-rated as
provided in Subsection 7(c) below.

 

11



--------------------------------------------------------------------------------

(c) Pro-Ration of Grants. Stock option and restricted stock bonus grants to
Eligible Directors shall be pro-rated based on the “Commencement Date” of the
Eligible Director to the end of the pro-ration cycle. (For purposes of this
Section 7, the annual pro-ration cycle shall end on May 15th each year.) For new
Eligible Directors, the “Commencement Date” shall be the date the Eligible
Director is elected to the Board. For existing Board members, the “Commencement
Date” shall be the date on which the Plan is approved by the Board. For an
existing Board member who becomes an Eligible Director as a result of a change
in status, the “Commencement Date” shall be the date the status of the Director
changes.

The pro-ration of the option grants to each Eligible Director shall be
calculated as the number of shares covered by the option grant to him/her as
described above in Subsection 7(a) multiplied by the following fraction: the
number of days from the Commencement Date of that Eligible Director’s service
until the next May 15th divided by 365 days. The pro-ration of the restricted
stock grants to each Eligible Director shall be calculated as the number of
shares covered by the restricted stock grant to him/her as described above in
Subsection 7(b) multiplied by the following fraction: the number of days from
the Commencement Date of that Eligible Director’s service until the next
May 15th divided by 365 days.

For avoidance of doubt, calculations of pro-ration shall not be altered by the
date on which a Stock Award is granted. The pro-ration calculation for an
individual Eligible Director shall be applied to his or her Stock Awards granted
within the pro-ration cycle with respect to which the calculation is being made.

(d) Date of Grants. The date of grants shall be based on the first Board meeting
following each Annual Meeting of Shareholders, and will require at least three
(3) months of prior service as an Eligible Director. In the case of an existing
Board member who becomes an Eligible Director as a result of a change in status,
the grant will be as of the one (1) month anniversary of the date the status of
the Eligible Director changes.

8. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

(a) Restricted Stock Bonus Awards. Each Restricted Stock Bonus agreement shall
be in such form and shall contain such terms and conditions as the Administrator
shall deem appropriate. The terms and conditions of Restricted Stock Bonus
agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Bonus agreements need not be identical, but each
Restricted Stock Bonus agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(i) Consideration. A Restricted Stock Bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

(ii) Vesting. Vesting shall generally be based on the Participant’s Continuous
Service and shall be over a period of not less than three (3) years following
the date the Award is made; provided, however, that, notwithstanding the
foregoing, Awards granted pursuant to this Section 8(a) and Section 8(e) that
result in the issuance of an aggregate of up to 5% of the shares of Common Stock
available pursuant to Section 4(a) may be granted to any one or more
Participants without respect to such minimum vesting provisions. Generally, so
long as the Participant remains in continuous service with the Company, Awards
shall vest with respect to 25% of the shares subject to the Award on each
anniversary of the date of grant over a four-year period. Shares of Common Stock
awarded under the Restricted Stock Bonus agreement shall be subject to a share
reacquisition right in favor of the Company in accordance with a vesting
schedule to be determined by the Administrator.

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Restricted Stock Bonus
agreement.

(iv) Transferability. Shares of Common Stock awarded under the Restricted Stock
Bonus agreement shall be transferable by the Participant only upon such terms
and conditions as are set forth in the Restricted

 

12



--------------------------------------------------------------------------------

Stock Bonus agreement, as the Administrator shall determine in its discretion,
so long as Common Stock awarded under the Restricted Stock Bonus agreement
remains subject to the terms of the Restricted Stock Bonus agreement.

(b) Restricted Stock Purchase Rights. Each Restricted Stock Purchase agreement
shall be in such form and shall contain such terms and conditions as the
Administrator shall deem appropriate. The terms and conditions of the Restricted
Stock Purchase agreements may change from time to time, and the terms and
conditions of separate Restricted Stock Purchase agreements need not be
identical, but each Restricted Stock Purchase agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

(i) Purchase Price. The purchase price under each Restricted Stock Purchase
agreement shall be such amount as the Administrator shall determine and
designate in such Restricted Stock Purchase agreement. The purchase price shall
not be less than eighty-five percent (85%) of the Common Stock’s Fair Market
Value on the date such award is made or at the time the purchase is consummated.

(ii) Consideration. The purchase price of Common Stock acquired pursuant to the
Restricted Stock Purchase agreement shall be paid either: (i) in cash or by
check at the time of purchase or (ii) in any other form of legal consideration
that may be acceptable to the Administrator in its discretion.

(iii) Vesting. The Administrator shall determine the criteria under which shares
of Common Stock under the Restricted Stock Purchase agreement may vest; the
criteria may or may not include performance criteria or Continuous Service.
Shares of Common Stock acquired under the Restricted Stock Purchase agreement
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the
Administrator.

(iv) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may repurchase any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Restricted Stock Purchase
agreement.

(v) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Purchase agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Purchase agreement, as the Administrator shall determine in its discretion, so
long as Common Stock awarded under the Restricted Stock Purchase agreement
remains subject to the terms of the Restricted Stock Purchase agreement.

(c) Stock Appreciation Rights. Two types of Stock Appreciation Rights (“SARs”)
shall be authorized for issuance under the Plan: (i) stand-alone SARs and
(ii) stapled SARs. No SAR shall be exercisable after the expiration of seven
(7) years from the date it was granted.

(i) Stand-Alone SARs. The following terms and conditions shall govern the grant
and redeemability of stand-alone SARs:

(a) The stand-alone SAR shall cover a specified number of underlying shares of
Common Stock and shall be redeemable upon such terms and conditions as the
Administrator may establish. Upon redemption of the stand-alone SAR, the holder
shall be entitled to receive a distribution from the Company in an amount equal
to the excess of (i) the aggregate Fair Market Value (on the redemption date) of
the shares of Common Stock underlying the redeemed right over (ii) the aggregate
base price in effect for those shares.

(b) Stand-Alone SARs granted under the Plan shall be exercisable at such time
and upon such terms and conditions as may be determined by the Administrator.
The vesting provisions of individual Stand-Alone SARs may vary. Generally, so
long as the holder of a Stand-Alone SAR remains in continuous service with the
Company, the Stand-Alone SAR shall vest and become exercisable with respect to
25% of the shares subject to the Stand-Alone SAR on each anniversary of the date
of grant

 

13



--------------------------------------------------------------------------------

over a four-year period. The provisions of this Subsection 8(c)(i) are subject
to any provisions governing the minimum number of shares of Common Stock as to
which a Stand-Alone SAR may be exercised.

(c) The number of shares of Common Stock underlying each stand-alone SAR and the
base price in effect for those shares shall be determined by the Administrator
in its sole discretion at the time the stand-alone SAR is granted. In no event,
however, may the base price per share be less than one hundred percent (100%) of
the Fair Market Value per underlying share of Common Stock on the grant date.

(d) The distribution with respect to any redeemed stand-alone SAR may be made in
shares of Common Stock valued at Fair Market Value on the redemption date, in
cash, or partly in shares and partly in cash, as the Administrator shall in its
sole discretion deem appropriate.

(ii) Stapled SARs. The following terms and conditions shall govern the grant and
redemption of stapled SARs:

(a) Stapled SARs may only be granted concurrently with an Option to acquire the
same number of shares of Common Stock as the number of such shares underlying
the stapled SARs.

(b) Stapled SARs shall be redeemable upon such terms and conditions as the
Administrator may establish and shall grant a holder the right to elect among
(i) the exercise of the concurrently granted Option for shares of Common Stock,
whereupon the number of shares of Common Stock subject to the stapled SARs shall
be reduced by an equivalent number, (ii) the redemption of such stapled SARs in
exchange for a distribution from the Company in an amount equal to the excess of
the Fair Market Value (on the redemption date) of the number of vested shares
which the holder redeems over the aggregate base price for such vested shares,
whereupon the number of shares of Common Stock subject to the concurrently
granted Option shall be reduced by any equivalent number, or (iii) a combination
of (i) and (ii).

(c) The distribution to which the holder of stapled SARs shall become entitled
under this Section 8 upon the redemption of stapled SARs as described in
Section 8(c)(ii)(b) above may be made in shares of Common Stock valued at Fair
Market Value on the redemption date, in cash, or partly in shares and partly in
cash, as the Administrator shall in its sole discretion deem appropriate.

(d) Phantom Stock Units. The following terms and conditions shall govern the
grant and redeemability of Phantom Stock Units:

(i) Phantom Stock Unit awards shall be redeemable by the Participant to the
Company upon such terms and conditions as the Administrator may establish. The
value of a single Phantom Stock Unit shall be equal to the Fair Market Value of
a share of Common Stock, unless the Administrator otherwise provides in the
terms of the Stock Award Agreement.

(ii) The distribution with respect to any exercised Phantom Stock Unit award may
be made in shares of Common Stock valued at Fair Market Value on the redemption
date, in cash, or partly in shares and partly in cash, as the Administrator
shall in its sole discretion deem appropriate.

(e) Restricted Stock Units. The following terms and conditions shall govern the
grant and redeemability of Restricted Stock Units:

A Restricted Stock Unit is the right to receive one (1) share of the Company’s
Common Stock at the time the Restricted Stock Unit vests. Participants may elect
to defer receipt of shares of Common Stock otherwise deliverable upon the
vesting of an award of restricted stock in accordance with the provisions of the
grant approved by the Administrator. An election to defer such delivery shall be
irrevocable and shall be made in writing on a form acceptable to the Company.
When the Participant vests in such restricted stock, the Participant will be
credited with a number of Restricted Stock Units equal to the number of shares
of Common Stock for which delivery is deferred. Restricted Stock Units shall be
paid by delivery of shares of Common Stock in accordance with the timing and
manner of

 

14



--------------------------------------------------------------------------------

payment elected by the Participant on his or her election form, or if no
deferral election is made, as soon as administratively practicable following the
vesting of the Restricted Stock Unit.

Each Restricted Stock Unit agreement shall be in such form and shall contain
such terms and conditions as the Administrator shall deem appropriate. The terms
and conditions of Restricted Stock Unit agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Unit agreements need
not be identical, but each Restricted Stock Unit agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. A Restricted Stock Unit may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

(ii) Vesting. Vesting shall generally be based on the Participant’s Continuous
Service or as otherwise provide in the grant agreement and shall be over a
period of not less than three years following the date the Award is made;
provided, however, that, notwithstanding the foregoing, Awards granted pursuant
to Section 8(a) and this Section 8(e) that result in the issuance of an
aggregate of up to 5% of the shares of Common Stock available pursuant to
Section 4(a) may be granted to any one or more Participants without respect to
such minimum vesting provisions.

(iii) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Unit agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Unit
agreement, as the Administrator shall determine in its discretion, so long as
Common Stock awarded under the Restricted Stock Unit agreement remains subject
to the terms of the Restricted Stock Unit agreement.

(f) Performance Share Bonus Awards. Each Performance Share Bonus agreement shall
be in such form and shall contain such terms and conditions as the Administrator
shall deem appropriate. The terms and conditions of Performance Share Bonus
agreements may change from time to time, and the terms and conditions of
separate Performance Share Bonus agreements need not be identical, but each
Performance Share Bonus agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(i) Consideration. A Performance Share Bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

(ii) Vesting. Vesting shall be based on the achievement of certain performance
criteria, whether financial, transactional or otherwise, as determined by the
Administrator. Vesting shall be subject to the Performance Share Bonus
agreement. Upon failure to meet performance criteria, shares of Common Stock
awarded under the Performance Share Bonus agreement shall be subject to a share
reacquisition right in favor of the Company in accordance with a vesting
schedule to be determined by the Administrator.

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Performance Share Bonus
agreement.

(iv) Transferability. Shares of Common Stock received under the Performance
Share Bonus agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Performance Share Bonus agreement,
as the Administrator shall determine in its discretion, so long as Common Stock
awarded under the Performance Share Bonus agreement remains subject to the terms
of the Performance Share Bonus agreement.

 

15



--------------------------------------------------------------------------------

(g) Performance Share Units. The following terms and conditions shall govern the
grant and redeemability of Performance Share Units:

A Performance Share Unit is the right to receive one (1) share of the Company’s
Common Stock at the time the Performance Share Unit vests. Participants may
elect to defer receipt of shares of Common Stock otherwise deliverable upon the
vesting of an award of performance shares in accordance with the provisions of
the grant approved by the Administrator. An election to defer such delivery
shall be irrevocable and shall be made in writing on a form acceptable to the
Company. When the Participant vests in such performance shares, the Participant
will be credited with a number of Performance Share Units equal to the number of
shares of Common Stock for which delivery is deferred. Performance Share Units
shall be paid by delivery of shares of Common Stock in accordance with the
timing and manner of payment elected by the Participant on his or her election
form, or if no deferral election is made, as soon as administratively
practicable following the vesting of the Performance Share Unit.

Each Performance Share Unit agreement shall be in such form and shall contain
such terms and conditions as the Administrator shall deem appropriate. The terms
and conditions of Performance Share Unit agreements may change from time to
time, and the terms and conditions of separate Performance Share Unit agreements
need not be identical, but each Performance Share Unit agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. A Performance Share Unit may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.
The Administrator shall also have the discretion to provide that the Participant
pay for such Performance Share Units or the underlying shares with cash or other
consideration permissible by law.

(ii) Vesting. Vesting shall be based on the achievement of certain performance
criteria, whether financial, transactional or otherwise, as determined by the
Administrator and set forth in the Performance Share Unit agreement.

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Performance Share Unit
agreement.

(iv) Transferability. Rights to acquire shares of Common Stock under the
Performance Share Unit agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Performance Share Unit
agreement, as the Administrator shall determine in its discretion, so long as
Common Stock awarded under the Performance Share Unit agreement remains subject
to the terms of the Performance Share Unit agreement.

9. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise, redemption or satisfaction of the Stock Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan, any Stock Award or any Common Stock issued or
issuable pursuant to any such Stock Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock related to such Stock
Awards unless and until such authority is obtained.

 

16



--------------------------------------------------------------------------------

10. USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

11. CANCELLATION AND RE-GRANT OF OPTIONS.

(a) Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Stock Awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash, other Stock Awards or Options or SARs with an exercise price that is
less than the exercise price of the original Options or SARs without stockholder
approval.

(b) Shares subject to an Option canceled under this Section 11 shall continue to
be counted against the maximum award of Options permitted to be granted pursuant
to Subsection 5(c) of the Plan. The provisions of this Subsection 11(b) shall be
applicable only to the extent required by Section 162(m) of the Code.

12. MISCELLANEOUS.

(a) Acceleration of Exercisability and Vesting. The Administrator shall have the
power to accelerate exercisability and/or vesting in cases related to death,
disability, retirement or other termination of employment and Change of Control.
The Administrator or Committee shall have the power to accelerate the time at
which a Stock Award may first be exercised or the time during which a Stock
Award or any part thereof will vest in accordance with the Plan, notwithstanding
the provisions in the Stock Award stating the time at which it may first be
exercised or the time during which it will vest.

(b) Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to a Stock Award except to the extent that the Company has issued
the shares of Common Stock relating to such Stock Award.

(c) No Employment or other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company, and any applicable provisions of the corporate law of the state in
which the Company is incorporated, as the case may be.

(d) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.

(e) Investment Assurances. The Company may require a Participant, as a condition
of exercising or redeeming a Stock Award or acquiring Common Stock under any
Stock Award, (i) to give written assurances satisfactory to the Company as to
the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of acquiring the Common Stock;
(ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Stock Award for the
Participant’s own account and not with any present intention of selling or
otherwise distributing the

 

17



--------------------------------------------------------------------------------

Common Stock; and (iii) to give such other written assurances as the Company may
determine are reasonable in order to comply with applicable law. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the shares of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws, and in
either case otherwise complies with applicable law. The Company may, upon advice
of counsel to the Company, place legends on stock certificates issued under the
Plan as such counsel deems necessary or appropriate in order to comply with
applicable laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

(f) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state, local, or
foreign tax withholding obligation relating to the exercise or redemption of a
Stock Award or the acquisition, vesting, distribution or transfer of Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant, provided, however, that
no shares of Common Stock are withheld with a value exceeding the minimum amount
of tax required to be withheld by law; or (iii) delivering to the Company owned
and unencumbered shares of Common Stock.

13. ADJUSTMENTS UPON CHANGES IN STOCK.

(a) Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, spinoff, dividend in property
other than cash, stock split, liquidating dividend, combination of shares,
exchange of shares, change in corporate structure or other transaction not
involving the receipt of consideration by the Company), the Plan will be
appropriately adjusted in the class(es) and maximum number of securities subject
to the Plan pursuant to Subsection 4(a) above, the maximum number of securities
subject to award to any person pursuant to Subsection 5(c) above, and the number
of securities subject to the option grants to Eligible Employee Directors under
Section 7 of the Plan, and the outstanding Stock Awards will be appropriately
adjusted in the class(es) and number of securities and price per share of the
securities subject to such outstanding Stock Awards. The Administrator shall
make such adjustments, and its determination shall be final, binding and
conclusive. (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)

(b) Adjustments Upon a Change of Control.

(i) In the event of a Change of Control (other than the approval by the
shareholders of the Company of a complete dissolution or liquidation of the
Company), such as an asset sale, merger, or change in ownership of voting power,
then any surviving entity or acquiring entity shall assume or continue any Stock
Awards outstanding under the Plan or shall substitute similar stock awards
(including an award to acquire the same consideration paid to the shareholders
in the transaction by which the Change of Control occurs) for those outstanding
under the Plan. In the event any surviving entity or acquiring entity refuses to
assume or continue such Stock Awards or to substitute similar stock awards for
those outstanding under the Plan, then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the Administrator in
its sole discretion and without liability to any person may (1) provide for the
payment of a cash amount in exchange for the cancellation of a Stock Award equal
to the product of (x) the excess, if any, of the Fair Market Value per share of
Common Stock at such time over the exercise or redemption price, if any, times
(y) the total number of shares then subject to such Stock Award, (2) continue
the Stock Awards, or (3) notify Participants holding an Option, Stock
Appreciation Right, or Phantom Stock Unit that they must exercise or redeem any
portion of such Stock Award (including, at the discretion of the Administrator,
any unvested portion of such Stock Award) at or prior to the closing of the
transaction by which the Change

 

18



--------------------------------------------------------------------------------

of Control occurs and that the Stock Awards shall terminate if not so exercised
or redeemed at or prior to the closing of the transaction by which the Change of
Control occurs. With respect to any other Stock Awards outstanding under the
Plan, such Stock Awards shall terminate if not exercised or redeemed prior to
the closing of the transaction by which the Change of Control occurs. The
Administrator shall not be obligated to treat all Stock Awards, even those which
are of the same type, in the same manner.

(ii) In the event of the approval by the shareholders of the Company of a
complete dissolution or liquidation of the Company, all outstanding Stock Awards
shall fully vest. Upon complete dissolution or liquidation of the Company, all
outstanding Stock Awards shall terminate.

14. AMENDMENT OF THE PLAN AND STOCK AWARDS.

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan; provided, however, that except as provided in Section 13 of the Plan
relating to adjustments upon changes in Common Stock, the Board shall not,
without the requisite affirmative approval of the Company’s stockholders, make
any amendment which materially modifies the Plan by (i) increasing the benefits
accrued to Participants under the Plan, (ii) increasing the number of securities
which may be issued under the Plan, (iii) modifying the requirements for
participation in the Plan, or (iv) including a provision allowing the Board to
lapse or waive restrictions at its discretion, except in cases related to death,
disability, retirement and other termination of employment, or Change in
Control. In addition, except as provided in Section 13 of the Plan relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the shareholders of the Company to the extent shareholder approval
is necessary to satisfy the requirements of Section 422 of the Code, any NYSE,
Nasdaq or other securities exchange listing requirements, or other applicable
law or regulation.

(b) Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

(c) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

(d) No Material Impairment of Rights. Rights under any Stock Award granted
before amendment of the Plan shall not be materially impaired by any amendment
of the Plan unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.

(e) Amendment of Stock Awards. The Administrator at any time, and from time to
time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be materially impaired by any
such amendment unless (i) the Company requests the consent of the Participant
and (ii) the Participant consents in writing.

 

15. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan is first adopted by the Board or
approved by the shareholders of the Company, whichever is earlier. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.

(b) No Material Impairment of Rights. Suspension or termination of the Plan
shall not materially impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the Participant.

 

19



--------------------------------------------------------------------------------

16. EFFECTIVE DATE OF RESTATEMENT OF THE PLAN.

This Second Amended and Restated Plan shall become effective upon approval by
the shareholders of the Company.

17. SECTION 409A.

To the extent that the Administrator determines that any Award granted under the
Plan is subject to Section 409A of the Code, the Award agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan and Award agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Award agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.

18. CHOICE OF LAW.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

20